DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                        DANIEL E. KOWALLEK,
                             Appellant,

                                     v.

  FLORIDA POWER & LIGHT COMPANY, ASPLUNDH TREE EXPERT
            COMPANY and CITY OF PORT ST. LUCIE,
                         Appellees.

                               No. 4D17-735

                            [October 12, 2017]

   Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; William L. Roby and Robert E. Belanger, Judges; L.T. Case
No. 562014CA001633(ON).

   Daniel E. Kowallek, Port St. Lucie, pro se.

    Garrison M. Dundas of Hayskar, Walker, Schwerer, Et Al., Fort Pierce,
for Appellee City of Port St. Lucie.

PER CURIAM.

   Affirmed.

TAYLOR, MAY and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.